KRUEGER, Judge.
The appellant was tried and convicted of the offense of theft of property over the value of $50, and his punishment was assessed as confinement in the state penitentiary for a term of two years.
The record is before us without a statement of facts or bills of exception. The indictment appears to be in due form.
*432The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
MORROW, P. J., absent.